        Case: 3:21-cv-00032-wmc Document #: 6 Filed: 01/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANDRE TINNON AND CHRISTOPHER
 BRUGGER,
                                                                        ORDER
        Plaintiffs,
 v.                                                            Case No. 21-cv-32-wmc

 GARY BOUGHTON, et al

        Defendants.


       Plaintiff Christopher Brugger has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than February 5, 2021. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Christopher Brugger may have until February 5, 2021

to submit a trust fund account statement for the period beginning approximately July 15, 2020

and ending approximately January 15, 2021. If, by February 5, 2021, plaintiff fails to respond
        Case: 3:21-cv-00032-wmc Document #: 6 Filed: 01/15/21 Page 2 of 2




to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 15th day of January, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
